Case 1:17-cv-00052-IMK-MJA Document 116 Filed 07/08/19 Page 1 of 4 PagelD #: 1278

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,
v. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,
STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M.
GASKINS, AND STATE TROOPER
CHRIS BERRY,
Defendants.

DEFENDANT ELLEN RUTH COSTLOW’S
MOTION FOR SUMMARY JUDGMENT

Defendant Ellen Ruth Costlow, by counsel, hereby moves this Honorable Court, pursuant
to Rule 56, federal Rules of Civil Procedure, to grant her summary judgment on all claims alleged
by the Piaintiff. As shown in the accompanying memorandum and exhibits, no genuine issue of
material fact exists sufficient to permit the Plaintiff's claims to be heard by a jury. The Plaintiff
cannot produce evidence from which a reasonable juror could find in his favor on any claim he
alleges. Undisputed evidence will show that the Plaintiff was arrested upon probable cause in
September 2013, and that he was dismissed from his employment with the FBI for reasons
unrelated to the claims he alleges, entitling Ms. Costlow to summary judgment as to all counts as
a matter of law. Therefore, the State Police Defendants are entitled to judgment as a matter of law.
WHEREFORE, Ms. Costlow requests that this Honorable Court GRANTS her Motion and enters
summary judgment in her favor as to all counts, and any other such relief that the Court finds in

the interests of justice.

 
Case 1:17-cv-00052-IMK-MJA Document 116 Filed 07/08/19 Page 2 of 4 PagelD #: 1279

Dated this 8th day of July 2019.

RESPECTFULLY SUBMITTED,
ELLEN RUTH COSTLOW,
By counsel,

/s/ P. Todd Phillips
P. Todd Phillips (WV State Bar #9499
LYONS PHILLIPS LEGAL GROUP PLLC
141 Walnut Street
Morgantown, WV 26505
304-296-3200
304-296-0713 fax

toddphillips law@gmail.com

 
Case 1:17-cv-00052-IMK-MJA Document 116 Filed 07/08/19 Page 3 of 4 PagelD #: 1280

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,
v. CIVIL ACTION NO.: 1:17-CV-52
Honorable [rene M. Keeley
ELLEN RUTH COSTLOW,
STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M.

GASKINS, AND STATE TROOPER
CHRIS BERRY,

Defendants.
CERTIFICATE OF SERVICE

I hereby certify that on the 8th day of July 2019, I electronically filed Defendant
Ellen Ruth Costlow’s Motion for Summary Judgment with the Clerk of the Court using CM/ECF
system, which will send notification of such filing to the following:

STEPTOE & JOHNSON, PLLC
400 White Oaks Boulevard
Bridgeport, WV 26330-4500

Monté L. Williams

STEPTOE & JOHNSON, PLLC
PO Box 1616

Morgantown, WV 26507-1616

Counsel for Defendants State Trooper Michael Kief, State Trooper Ronnie M.
Gaskins and State Trooper Chris Berry

Charles J. Crooks, Esq.
CROOKS LAW FIRM PLLC
244 Pleasant Street
Morgantown, WV 26505

Counsel for Plaintiff

 
Case 1:17-cv-00052-IMK-MJA Document 116 Filed 07/08/19 Page 4 of 4 PagelD #: 1281

RESPECTFULLY SUBMITTED,

/s/ P. Todd Phillips
P. Todd Phillips (WV State Bar #9499)
LYONS PHILLIPS LEGAL GROUP PLLC
141 Walnut Street
Morgantown, WV 26505
304-296-3200
304-296-0713 fax
toddphillips lJaw@gmail.com

Counsel for Ellen Ruth Costlow

 
